DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on May 19, 2021.
Claims 4-6 have been amended.
Claims 1-3 and 7-9 have been cancelled.
Claims 11-17 have been added.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 4, 11, and 17 are independent. As a result claims 4-6 and 11-17 are pending in this office action.

Response to Arguments
Applicant's arguments filed May 19, 2022 regarding the rejection of claims 4-6 and 11-17  under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boxwell et al. (US 2020/0159757) (hereinafter Boxwell) in view of Marrelli et al. (US 2018/0020097) (hereinafter Marrelli).
Regarding claim 4, Boxwell teaches a method for generating a web search response, the method comprising: storing, in a semantic database, a plurality of sematic triple data sets, each semantic triple data set including first data indicative of an entity, second data indicative of an attribute of the entity and third data indicative of an instant answer paired with the entity and the attribute of the entity (see Fig. 1,  para [0019], para [0048], discloses storing a plurality of Question Answer Passage triples, QAP (semantic triple data sets) that identifies semantic relations in questions and passages, question is first data indicative of an entity, passage is second data indicative of an attribute, and answer is a third data indicative of an instant answer, which is paired with the question and passage); receiving a search query via a web browser or a web application, the search query formed with a natural language-based sentence (see para [0035-0036], discloses receiving a natural language input question); upon receiving the search query or receiving new data that is not stored in the semantic database, updating one or more of the plurality of semantic triple data sets which are relevant to the search query or the new data (see Figs. 1-2, para [0003], para [0019-0020], discloses updating QAP sets that are relevant to received search query in automatically identifying related patterns question answering supplement system in performing exact merge function and partial merge function); based on the search query or a generated question as an input value, determining a unique instant answer by: selecting a target passage according to characteristics of the search query or the generated question (see para [0019], para [0037], discloses based on input question identifying passage according to syntactic/semantic relations in questions and passages during a period of the QA pipeline and determining a candidate answer inferred by a question and generating a final answer); extracting a plurality of passages relevant to the target passage from one or more documents corresponding to the search query (see Fig. 1,  para [0018-0020], discloses identifying passages for a syntactic/semantic relations in questions and passages and extracting patterns of passages that are relevant to a corresponding question); generating a passage result and determining the unique instant answer based on the target passage and the generated question and reliability of the unique instant answer (see Fig. 2, para [0037], para [0058], discloses generating patterns (passage result) and determining answers based on focus of question and question anchor, and relations between candidate answer and passage anchor, and resulting score weighted against statistical model to summarize a level of confidence for  the candidate answer); and determining whether the unique instant answer is a correct answer or a wrong answer based on the reliability (see para [0037], para [0040], discloses determining candidate answer is  a final answer based on scoring of candidate answer); converting the correct answer and the generated question into a semantic triple data set including the first data, the second data and the third data  (see Fig. 1, para [0061], discloses cognitive system generating QAP triple that retrieves passages that contain correct answer, focus of the question, and question anchor); storing the third data to be paired with the first data and the second data in the sematic database (see Fig. 1, para [0048-0049], discloses storing answers paired with questions and passages); and generating and outputting the unique instant answer in form of a natural language-based sentence and specific to the search query (see para [0034-0035], para [0037], discloses question answer pipeline for cognitive system generating answers using natural language processing).  
Boxwell does not explicitly teach generating a question by utilizing and combining entity synonyms and attribute synonyms stored in the semantic database.
Marrelli teaches teach generating a question by utilizing and combining entity synonyms and attribute synonyms stored in the semantic database (see Fig. 3, para [0019], para [0086], discloses generating a question utilizing characteristics evidence passages and their relative importance and identifying synonyms and matching terms in QA System Pipeline).
Boxwell/Marrelli are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Boxwell to generate a question utilizing synonyms from disclosure of Marrelli. The motivation to combine these arts is disclosed by Marrelli as “Improve knowledge and learn with each iteration and interaction through machine learning processes” (para [0037]) and generating a question utilizing synonyms is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 17, Boxwell teaches a non-transitory computer-readable storage medium containing instructions that, when executed, cause one or more processors to perform operations for generating a web search response (see para [0005] , discloses medium), the operations comprising: storing, in a semantic database, a plurality of sematic triple data sets, each semantic triple data set including first data indicative of an entity, second data indicative of an attribute of the entity and third data indicative of an instant answer paired with the entity and the attribute of the entity (see Fig. 1,  para [0019], para [0048], discloses storing a plurality of Question Answer Passage triples, QAP (semantic triple data sets) that identifies semantic relations in questions and passages, question is first data indicative of an entity, passage is second data indicative of an attribute, and answer is a third data indicative of an instant answer, which is paired with the question and passage); receiving a search query via a web browser or a web application, the search query formed with a natural language-based sentence (see para [0035-0036], discloses receiving a natural language input question); upon receiving the search query or receiving new data that is not stored in the semantic database, updating one or more of the plurality of semantic triple data sets which are relevant to the search query or the new data (see Figs. 1-2, para [0003], para [0019-0020], discloses updating QAP sets that are relevant to received search query in automatically identifying related patterns question answering supplement system in performing exact merge function and partial merge function); based on the search query or a generated question as an input value, determining a unique instant answer by: selecting a target passage according to characteristics of the search query or the generated question (see para [0019], para [0037], discloses based on input question identifying passage according to syntactic/semantic relations in questions and passages during a period of the QA pipeline and determining a candidate answer inferred by a question and generating a final answer); extracting a plurality of passages relevant to the target passage from one or more documents corresponding to the search query (see Fig. 1,  para [0018-0020], discloses identifying passages for a syntactic/semantic relations in questions and passages and extracting patterns of passages that are relevant to a corresponding question); generating a passage result and determining the unique instant answer based on the target passage and the generated question and reliability of the unique instant answer (see Fig. 2, para [0037], para [0058], discloses generating patterns (passage result) and determining answers based on focus of question and question anchor, and relations between candidate answer and passage anchor, and resulting score weighted against statistical model to summarize a level of confidence for  the candidate answer); and determining whether the unique instant answer is a correct answer or a wrong answer based on the reliability (see para [0037], para [0040], discloses determining candidate answer is  a final answer based on scoring of candidate answer); converting the correct answer and the generated question into a semantic triple data set including the first data, the second data and the third data (see Fig. 1, para [0061], discloses cognitive system generating QAP triple that retrieves passages that contain correct answer, focus of the question, and question anchor); storing the third data to be paired with the first data and the second data in the sematic database (see Fig. 1, para [0048-0049], discloses storing answers paired with questions and passages); and generating and outputting the unique instant answer in form of a natural language-based sentence and specific to the search query (see para [0034-0035], para [0037], discloses question answer pipeline for cognitive system generating answers using natural language processing).  
Boxwell does not explicitly teach generating a question by utilizing and combining entity synonyms and attribute synonyms stored in the semantic database.
Marrelli teaches teach generating a question by utilizing and combining entity synonyms and attribute synonyms stored in the semantic database (see Fig. 3, para [0019], para [0086], discloses generating a question utilizing characteristics evidence passages and their relative importance and identifying synonyms and matching terms in QA System Pipeline).
Boxwell/Marrelli are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Boxwell to generate a question utilizing synonyms from disclosure of Marrelli. The motivation to combine these arts is disclosed by Marrelli as “Improve knowledge and learn with each iteration and interaction through machine learning processes” (para [0037]) and generating a question utilizing synonyms is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 5, Boxwell/Marrelli teach a method of claim 4.
Boxwell does not explicitly teach wherein searching, in the entire semantic triple data sets, entity fields and attribute fields utilizing synonym information in generating  one or more questions.  
Marrelli teaches searching, in the entire semantic triple data sets, entity fields and attribute fields utilizing synonym information in generating  one or more questions (see Fig. 3, para [0047-0048], discloses searching QA pipeline system performing deep analysis on language of input questions and language used in each portion of corpus data found during queries, in generating questions).
Regarding claim 6, Boxwell/Marrelli teach a method of claim 4.
Boxwell does not explicitly teach determining that the unique instant answer, is a correct answer, when a plurality of unique instant answers obtained based on the generated question data are the same or self-reliability is equal to or higher than a predetermined critical value.
Marrelli teaches determining that the unique instant answer, is a correct answer, when a plurality of unique instant answers obtained based on the generated question data are the same or self-reliability is equal to or higher than a predetermined critical value (see para [0088], discloses predetermined thresholds  on confidence scores to determine candidate answer that is the correct answer).   
Claims 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Datla et al. (US 2019/0377796) (hereinafter Datla) in view of Boxwell et al. (US 2020/0159757) (hereinafter Boxwell).
Regarding claim 11, Datla teaches a method comprising: receiving, with a web browser or a web application, a user search query in the form of a natural language-based sentence (see Fig. 1, para [0037], discloses receiving a user query with sub-questions and contexts); extracting two key words from the user search query, the two key words corresponding to an entity and an attribute, respectively (see Fig. 1, para [0040-0041], discloses extracting segment of sentence (entity) and verb relations and/or focus words (attribute) from received user query) ; analyzing the two key words in context of the entity and the attribute (see Fig. 1, para [0041], discloses decomposition engine analyzing keywords of query to identify contexts); searching a semantic triple database with the two key words and determining a unique instant answer stored in the sematic triple database and paired to the two key words as the entity and the attribute (see Figs. 1-2, para [0044-0046], discloses searching question-context-answer triple from a database, determining an identified triple that has the same meaning and focus as a target question, which will most likely have an answer to an identified sub-question of received query from user); outputting the unique instant answer as an optimal answer (see Fig. 2, para [0035], para [0048, 0050], discloses providing generated natural language answer to user, using extracted portions and user-defined answer priorities); and transforming the user search query in form of the entity and the attribute (see Fig. 1, para [0042], discloses generating question-context pairs from identified sub-questions and identified context of user search query); and generating and outputting the unique instant answer that is a natural language- based sentence and specific to the search query  (see Fig. 2, para [0035], para [0048, 0050], discloses providing generated natural language answer to user, using extracted portions and user-defined answer priorities).
Datla does not explicitly teach determining whether the unique instant answer is a correct answer or a wrong answer based on reliability relevant to the unique instant answer; and transforming, the unique instant answer that is determined as the correct answer, to a resultant answer, and updating the semantic triple database. 
Boxwell teaches determining whether the unique instant answer is a correct answer or a wrong answer based on reliability relevant to the unique instant answer (see Fig. 2, para [0037], para [0058], discloses determining answers based on focus of question and question anchor, and relations between candidate answer and passage anchor, and resulting score weighted against statistical model to summarize a level of confidence for  the candidate answer); and transforming, the unique instant answer that is determined as the correct answer, to a resultant answer (see para [0037], para [0040], discloses determining candidate answer is a final answer (resultant answer) based on scoring of candidate answer), and updating the semantic triple database (see Figs. 1-2, para [0003], para [0019-0020], discloses updating QAP sets that are relevant to received search query in automatically identifying related patterns question answering supplement system in performing exact merge function and partial merge function)
Datla/Boxwell are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Datla to include reliability relevancy for answers from disclosure of Boxwell. The motivation to combine these arts is disclosed by Boxwell as “vastly improves the answering of complex open-domain questions” (para [0047]) and including reliability relevancy for answers is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 14, Datla/Boxwell teach a method of claim 11.
Datla does not explicitly teach storing, in the sematic triple database, a plurality of sematic triple data sets, each semantic triple data set including first data indicative of an entity, second data indicative of an attribute of the entity and third data indicative of the resultant answer paired with the entity and the attribute of the entity; and upon receiving a new user search query or receiving new data that is not stored in the semantic database, updating one or more of the plurality of semantic triple data sets which are relevant to the search query or the new data.  
Boxwell teaches storing, in the sematic triple database, a plurality of sematic triple data sets, each semantic triple data set including first data indicative of an entity, second data indicative of an attribute of the entity and third data indicative of the resultant answer paired with the entity and the attribute of the entity (see Fig. 1,  para [0019], para [0048], discloses storing a plurality of Question Answer Passage triples, QAP (semantic triple data sets) that identifies semantic relations in questions and passages, question is first data indicative of an entity, passage is second data indicative of an attribute, and answer is a third data indicative of an instant answer, which is paired with the question and passage); and upon receiving a new user search query or receiving new data that is not stored in the semantic database, updating one or more of the plurality of semantic triple data sets which are relevant to the search query or the new data (see Figs. 1-2, para [0003], para [0019-0020], discloses updating QAP sets that are relevant to received search query in automatically identifying related patterns question answering supplement system in performing exact merge function and partial merge function).

Regarding claim 15, Datla/Boxwell teach a method of claim 11.
Datla does not explicitly teach based on the user search query or a generated question as an input value, determining the unique instant answer by: selecting a target passage according to characteristics of the search query or the generated question;  extracting a plurality of passages relevant to the target passage from one or more documents corresponding to the user search query; generating a passage result and determining the unique instant answer based on the target passage and the generated question and reliability of the unique instant answer.  
Boxwell teaches based on the user search query or a generated question as an input value, determining the unique instant answer by: selecting a target passage according to characteristics of the search query or the generated question (see para [0019], para [0037], discloses based on input question identifying passage according to syntactic/semantic relations in questions and passages during a period of the QA pipeline and determining a candidate answer inferred by a question and generating a final answer);  extracting a plurality of passages relevant to the target passage from one or more documents corresponding to the user search query (see Fig. 1,  para [0018-0020], discloses identifying passages for a syntactic/semantic relations in questions and passages and extracting patterns of passages that are relevant to a corresponding question); generating a passage result and determining the unique instant answer based on the target passage and the generated question and reliability of the unique instant answer (see Fig. 2, para [0037], para [0058], discloses generating patterns (passage result) and determining answers based on focus of question and question anchor, and relations between candidate answer and passage anchor, and resulting score weighted against statistical model to summarize a level of confidence for  the candidate answer).

Regarding claim 16, Datla/Boxwell teach a method of claim 11.
Datla does not explicitly teach converting the correct answer and the generated question into a semantic triple data set including the first data, the second data and the third data; and storing the third data paired with the first data and the second data in the sematic database.  
Boxwell teaches converting the correct answer and the generated question into a semantic triple data set including the first data, the second data and the third data (see Fig. 1, para [0061], discloses cognitive system generating QAP triple that retrieves passages that contain correct answer, focus of the question, and question anchor); and storing the third data paired with the first data and the second data in the sematic database (see Fig. 1, para [0048-0049], discloses storing answers paired with questions and passages).


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Datla et al. (US 2019/0377796) (hereinafter Datla) in view of Boxwell et al. (US 2020/0159757) (hereinafter Boxwell) as applied to claim 11, and in further view of Marrelli et al. (US 2018/0020097) (hereinafter Marrelli).
Regarding claim 12, Datla/Boxwell teach a method of claim 11.
Datla/Boxwell does not explicitly teach generate a question by utilizing and combining entity synonyms and attribute synonyms; and searching, in entire semantic triple data sets, entity fields and attribute fields.
Marrelli teaches generate a question by utilizing and combining entity synonyms and attribute synonyms (see Fig. 3, para [0019], para [0086], discloses generating a question utilizing characteristics evidence passages and their relative importance and identifying synonyms and matching terms in QA System Pipeline); and searching, in entire semantic triple data sets, entity fields and attribute fields (see Fig. 3, para [0047-0048], discloses searching QA pipeline system performing deep analysis on language of input questions and language used in each portion of corpus data found during queries, in generating questions).
 Boxwell/Marrelli are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Boxwell to generate a question utilizing synonyms from disclosure of Marrelli. The motivation to combine these arts is disclosed by Marrelli as “Improve knowledge and learn with each iteration and interaction through machine learning processes” (para [0037]) and generating a question utilizing synonyms is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 13, Datla/Boxwell teach a method of claim 11.
Datla/Boxwell does not explicitly teach wherein determining whether the unique instant answer is the correct answer further comprises determining that the unique instant answer is the correct answer when a plurality of unique instant answers obtained based on a generated question are the same or self-reliability is equal to or higher than a predetermined critical value.  
Marrelli teaches wherein determining whether the unique instant answer is the correct answer further comprises determining that the unique instant answer is the correct answer when a plurality of unique instant answers obtained based on a generated question are the same or self-reliability is equal to or higher than a predetermined critical value (see para [0088], discloses predetermined thresholds  on confidence scores to determine candidate answer that is the correct answer). 

Conclusion	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159